Citation Nr: 0510334	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  04-42 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease and degenerative joint disease 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to May 1949 
and from September 1952 to June 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Regional 
Office (RO) that granted service connection for degenerative 
disc disease and degenerative joint disease of the lumbar 
spine and assigned a 10 percent evaluation for it, effective 
January 2004.  The veteran disagreed with the assigned 
rating.  Based on the receipt of additional evidence, 
including the report of a Department of Veterans Affairs (VA) 
examination conducted in August 2004, the RO, by rating 
action dated in September 2004, increased the evaluation for 
the veteran's service-connected low back disability to 20 
percent, effective January 2004.  The veteran continues to 
disagree with the assigned rating.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
limitation of forward flexion to 32 degrees, with no evidence 
of ankylosis.

2.  The veteran does not have incapacitating episodes of 
intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease and degenerative joint 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 
5243 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

If, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In the present case, the issue on appeal 
stems from a notice of disagreement with a rating decision 
which adjudicated entitlement to service connection for a low 
back disability.  As VCAA notice had been provided as to that 
issue, VA is not required to provide notice of the 
information and evidence necessary to substantiate the newly 
raised increased initial rating issue.  VAOPGCPREC 8-2003.



Factual background

The veteran was afforded a VA examination of the spine in 
April 2004.  The examiner noted that she reviewed the claims 
folder, as well as the veteran's VA medical records and the 
computerized medical record.  The veteran related that his 
low back bothered him 75 percent of the time.  He pointed to 
the mid-lumbar area.  He stated that he would sometimes get 
some radiation.  He described having recently had pain in the 
right buttock area, but there was no chronic history of 
radiating leg pain or any leg weakness.  He did have a 
chronic history of numbness in the right lateral thigh.  He 
claimed that his back was stiff and weak, and that it tired 
easily, in that it would bother him after sitting for one 
hour.  The veteran asserted that standing did not seem to 
bother him if he used good posture.  He maintained that 
walking bothered him on his bad days, but on a good day, he 
could walk fairly well.  He stated that he had recently had 
to limit his physical activity due to dizziness.  He 
indicated that his usual back pain was a 3 on the pain scale, 
and that was how he described the pain on the day of the 
examination.  At its worst, the veteran's pain would flare up 
to 7.  This reportedly occurred once or twice a year for a 
few days.  He stated that when he had a flare up, it would 
last until he saw a chiropractor for treatment.  He noted 
that this had last happened about one year earlier.  He did 
not describe any problems performing activities of daily 
living because of his back.  The examiner noted that she did 
not see in the record any periods of bed rest prescribed for 
incapacitating episodes.  The veteran indicated that if he 
had a flare up, he would have to take it real easy, but he 
could still do all the things he needed to do.  

An examination revealed that the veteran walked without a 
limp.  He changed positions somewhat slowly, getting in and 
out of the examination room chair and on and off the 
examination table with mild to moderate difficulty.  His 
stance showed some loss of lumbar lordosis.  The lumbar spine 
was mildly tender to palpation in the L3-4 region.  
Sacroiliac joints and sciatic notches were non-tender.  
Straight leg raising caused some discomfort, but this was at 
60 degrees on the right.  Knee jerk and ankle jerk were trace 
elicited.  The veteran had normal sensation of the lower 
extremities, but he had decreased sensation of the right 
lateral thigh which was due, in the examiner's opinion, to 
meralgia paresthetica.  His leg strength was full and 
symmetric.  On active range of motion of the back, there was 
no objective evidence of pain, but the veteran had complaints 
of pain at 65 degrees of flexion and 15 degrees of extension.  
With repeated use, there was no additional loss of motion or 
pain, weakness, incoordination or fatigability.  The examiner 
noted that goniometric measurements were contained in an 
outpatient treatment report that she reviewed, and was 
included with the examination report.  Range of motion of the 
lumbar spine was as follows:  flexion was to 75 degrees 
active and 80 degrees passive; extension was to 18 degrees 
active and 22 degrees passive; lateral flexion was to 30 
degrees, bilaterally, both active and passive; and rotation 
was to 30 degrees, bilaterally, both active and passive.  An 
X-ray study of the lumbosacral spine disclosed narrowing of 
the intervertebral spaces between L4-5 and L5-S1 consistent 
with degenerative disc disease and mild osteoarthritis of the 
lumbar spine.  The diagnosis was degenerative disc disease 
and degenerative joint disease of the lumbar spine.  The 
examiner noted that no radiculopathy was identified.

The veteran was again afforded a VA examination of the spine 
in August 2004.  The examiner indicated that he reviewed the 
claims folder and the electronic medical record.  The veteran 
reported increased back pain since the previous VA 
examination, especially for the last six weeks.  He asserted 
that his pain was now 6/10 and with flare-ups became 7/10.  
He maintained that the flare-ups occurred four times a week 
and lasted for several hours and sometimes for the rest of 
the day.  He claimed that being on his feet and doing 
increased activities aggravated the back.  He stated that he 
had to get off his feet every day around noon and lie down 
and rest for 45 minutes.  He related that sitting for one 
hour could aggravate his back.  He said the pain was in the 
mid lumbar spinal area.  He asserted that the pain radiated 
down the right buttock down the right lateral leg to just 
below the right knee about one day a week.  The veteran 
indicated that he had increased stiffness and pain in his 
back and a tiring of his back that had been worse for the 
previous six weeks.  He noted that standing with good posture 
seemed to help his back.  He reported that walking 50-75 feet 
aggravated his back.  He related that he was able to do his 
own cooking, cleaning and yard work, but that he had to do 
these activities slowly and carefully.  He insisted that he 
had to be at bed rest for two days in June and two days in 
July because of his low back problem.  

On examination, the veteran's gait was without a limp.  He 
had some wincing and guarding when getting out of the chair 
and onto the table and on getting up from the table.  It was 
noted that the veteran was grossly obese.  He complained of 
pain at the ends of all range of motion.  He made a good 
effort on his range of motion testing.  There was no 
swelling, discoloration or scarring of the lumbosacral spine.  
On palpation of the lumbosacral area, the veteran complained 
of pain in the paralumbar muscular area at the L5-S1 area on 
moderate pressure, but without wincing.  Range of motion of 
the lumbar spine was as follows:  flexion was to 32 degrees 
active, and 43 degrees, passive; extension was to 19 degrees 
active, and to 23 degrees, passive; right lateral flexion was 
to 13 degrees active, and 14 degrees passive; left lateral 
flexion was to 15 degrees active and to 16 degrees passive; 
rotation to the right was to 20 degrees active and to 25 
degrees passive; rotation to the left was to 15 degrees 
active and to 20 degrees passive.  The examiner indicated 
that on repetitive motion, that is, five flexions and 
extensions, the veteran was without evidence of further pain, 
fatigue, weakness, incoordination or further loss of range of 
motion.  

Straight leg raising was without evidence of radiculopathy, 
but the veteran complained of pain to the mid-lower back on 
elevation of each leg at 50 degrees.  This was accompanied by 
wincing on elevation of both legs.  Deep tendon reflexes 
showed 1+ knee jerk and 1+ ankle jerk.  The veteran was able 
to accomplish heel and toe walking with complaint of pain on 
heel walking to his lower back.  There was no atrophy of the 
muscles of either leg.  The examiner indicated that all 
movements were stopped due to the veteran's complaints of 
pain.  A lot of "jerking" and resistance was noted during 
testing.  All moving was done with guarded positions.  The 
diagnosis was degenerative disc disease and degenerative 
joint disease of the lumbosacral spine.  The examiner 
commented that no radiculopathy was noted on the examination, 
but the veteran complained of symptoms of radiculopathy 
consistent with sciatica on an average of one day out of 
seven.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a low back 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, disability 
ratings are provided based on the following:

Unfavorable ankylosis of the entire spine............		 
	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine... 	 
	50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.........................					40 percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.................		
			30 percent

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.........	
	20 percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or; forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent of more 
of the height........					10 percent 

Several "Notes" to the new criteria provide additional 
guidance as to assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation may be assigned.  With incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months, a 20 percent 
evaluation may be assigned.  With incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months, a 10 percent evaluation may 
be assigned.  

Note (1):  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

Service connection is in effect for degenerative disc disease 
and degenerative joint disease of the lumbar spine.  Thus, 
the Board has considered whether a higher rating is warranted 
under the provisions of Diagnostic Code 5243.  At the time of 
the VA examination in April 2004, the examiner noted that 
there was nothing in the record to suggest that bed rest had 
been prescribed for incapacitating episodes.  While the VA 
examination conducted in August 2004 reflected the veteran's 
increased complaints of pain and that he tends to lie down 
and rest on a daily basis, the fact remains that he does not 
experience incapacitating episodes.

The veteran asserts that a higher rating should be assigned 
for his service-connected low back disability.  The findings 
of the VA examinations that have been conducted during the 
course of his appeal, however, do not support his claim.  The 
Board readily concedes that the August 2004 VA examination 
demonstrated greater limitation of motion of the lumbar spine 
than had been exhibited on the previous examination conducted 
in April 2004.  It is significant to point out, however, that 
the findings on the August 2004 VA examination are 
insufficient to warrant a higher rating based on the range of 
motion of the lumbar spine.  As noted above, flexion was to 
32 degrees, (demonstrating that ankylosis is not present) and 
the combined range of motion supports no more than a 20 
percent evaluation.   The Board also notes that there are no 
associated neurological findings to warrant a separate 
evaluation.  In this regard, the Board points out that the 
most recent VA examination showed no evidence of 
radiculopathy, and there was no clinical evidence atrophy of 
the muscles of either leg.

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In this 
regard, the Board emphasizes that both VA examinations 
established that there was no fatigue, weakness, or 
additional pain on repeated use.  Accordingly, the Board 
finds that there is no basis for a higher rating based on 
pain.


ORDER

An initial evaluation in excess of 20 percent for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


